     Case 2:19-cv-00296-APG-GWF Document 23 Filed 05/31/19 Page 1 of 3



1    Laurel I. Handley (NV Bar # 9576)
     Jory C. Garabedian (NV Bar # 10352)
2    ALDRIDGE PITE, LLP
     520 South 4th St., Suite 360
3    Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
4    Facsimile: (702) 685-6342
     E-Mail: lhandley@aldridgepite.com
5
     Attorneys for Defendant:
6    Rushmore Loan Management Services, LLC

7
                                  UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF NEVADA
9

10
     SANDRA L. SHEWBERT,                               Case No. 2:19-cv-00296-APG-GWF
11
                    Plaintiff,
12
     v.
13
     EQUIFAX INFORMATION SERVICES, STIPULATION AND ORDER TO EXTEND
14   LLC;     SHELLPOINT   MORTGAGE    TIME TO FILE RESPONSE TO
     SERVICING;     RUSHMORE   LOAN      AMENDED COMPLAINT
15   MANAGEMENT; AMERICAN HONDA
     FINANCE CORP; HYUNDAI MOTOR
16   FINANCE,                                Second Request

17                  Defendants.

18

19          Defendant Rushmore Loan Management Services, LLC (“Rushmore”) and Plaintiff

20   Sandra L. Shewbert (“Plaintiff” and collectively the “Parties”), by and through their undersigned

21   attorneys of record, hereby stipulate and agree as follows:

22          1. On April 16, 2019, Plaintiff filed her First Amended Complaint. (ECF No. 9).

23          2. Rushmore was served with the First Amended Complaint and Summons on April 17,

24              2019, thereby making Rushmore’s initial response due May 8, 2019.

25          3. The Court granted the Parties’ first stipulation to extend time to file a response to the

26              First Amended Complaint thereby making the current deadline May 31, 2019. (See

27              ECF No. 22).

28

                                                     -1-
     Case 2:19-cv-00296-APG-GWF Document 23 Filed 05/31/19 Page 2 of 3



1           4. The Parties agree and submit their second request to extend the response deadline

2              through June 14, 2019 to further consider early resolution before an answer or other

3              responsive pleading is filed. Counsel for Plaintiff is scheduled to meet with Plaintiff

4              on Friday June 7, 2019 to further consider early resolution.

5           5. This request and stipulation is the second request, and is not being made for purposes

6              of delay or prejudice.

7           DATED this 31st day of May, 2019.

8    ALDRIDGE PITE, LLP                                  HAINES & KRIEGER, LLC

9    /s/ Jory C. Garabedian                              /s/ David H. Krieger

10   Jory C. Garabedian                                  David H. Krieger
     Nevada Bar No. 10352                                Nevada Bar No. 9086
11   Attorney for Defendant                              Attorney for Plaintiff
     Rushmore Loan Management Services, LLC              Sandra L. Shewbert
12

13

14                                                       IT IS SO ORDERED:

15

16
                                                         U.S. MAGISTRATE JUDGE
17

18                                                                   6/3/2019
                                                         DATED:                     ________
19

20

21

22

23

24

25

26

27

28

                                                   -2-
Case 2:19-cv-00296-APG-GWF Document 23 Filed 05/31/19 Page 3 of 3
